Dear Mr. Greer:
You requested an Attorney General's opinion on behalf of the Morehouse Parish Police Jury ("Police Jury") regarding the Bastrop Area Fire Protection District No. 2's ("Fire District") state revenue sharing funds. You indicate that the Fire District is a component unit of the Police Jury. You question whether the Police Jury can place the Fire District's state revenue sharing funds into the Parish General Fund. You advised that you are requesting this opinion due to an audit finding in the Police Jury's 2004 audit. The audit finding, 2004-2 State Revenue Sharing and Other Funds (initially cited as of and for the year ended December 31, 2003), provided as follows:
      2004-2              State Revenue Sharing and Other Funds (initially
                          cited as of and for the year ended December 31,
                          2003)
      Criteria:           Pursuant to Attorney General's (sic) Opinion No. 90-113,
                          state revenue sharing funds which have been
                          distributed to a local tax recipient body constitute
                          general funds of said tax body and should be
                          deposited in the general treasury of the tax body
                          receiving same, unless those revenue sharing funds
                          have been pledged in accordance with the state's
                          constitution.
      Condition:          State revenue sharing funds are received by the Jury
                          on behalf of Ward Two Cemetery and Bastrop Fire
                          District Two (component units). Those funds
                          designated for Ward Two Cemetery and appropriately
                          deposited into Ward Two Cemetery Fund while those
                          funds designated for Bastrop Fire District Two are
                          retained in the Jury's General Fund.
 *Page 2 
                          Also, the Jury deposited into the General Fund the
                          2001 and 2002 2% fire insurance rebates designated
                          for Bastrop Fire District Two.
                          At its May 10, 2004 meeting, the Jury approved
                          Bastrop Fire District Two's request to place a
                          proposition for an increase in structure fees on the
                          November ballot. Such an increase may have been
                          avoided if the District had use of the designated
                          funds.
     Cause:               The Jury approved at its December 11, 2000 meeting
                          to transfer 2000 and 2001 state revenue sharing
                          funds, originally deposited in the Bastrop Fire District
                          Two Fund, to the General Fund. Thereafter the Jury
                          approved budgets for 2001, 2002, 2003, and 2004
                          that only appropriated state revenue sharing funds for
                          the General and Ward Two Cemetery Funds.
    Effect:               The Jury's General Fund may, upon further legal
                          interpretation, have to transfer to Bastrop Fire District
                          Two the 2000 through 2004 state revenue sharing
                          funds (totaling approximately $181,000) and the 2001
                          and 2002 2% fire insurance rebate funds (totaling
                          approximately $40,000) designated for that fund.
   Recommendation:        We recommend that another Attorney General's
                          opinion be requested concerning these matters.
   Management's
    Response and
    Planned corrective
    action:               We concur in the finding and will request an additional
                          opinion.

The audit finding referred to Attorney General Opinion No. 90-113, which addressed the question of whether state revenue sharing funds can be placed in the general fund of the police jury to be disbursed by the police jury along with other general fund revenues or whether state revenue sharing funds should be placed in specific, dedicated tax funds of the police jury. In that Opinion, this office opined that:
  state revenue sharing funds which have been distributed to a local tax recipient body constitute general funds of said tax body and should be deposited in the general treasury of the tax body receiving same, unless *Page 3 
those state revenue sharing funds have been pledged in accordance with Art. VII, Section 26 (E) of the La. Constitution of 1974.
In accord are Attorney General Opinion Nos. 77-6 and 86-95. With respect to the Fire District's state revenue sharing funds, the Fire District is the tax recipient body. As such, it is the opinion of this office that those funds should be deposited into the Fire District's Fund, rather than the Parish General Fund.
Trusting this adequately responds to your request, we remain
  Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: _________________________________________ KENNETH L. ROCHE, III Assistant Attorney General